In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-059 CR

____________________


EX PARTE ROGER KING




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 2172 (97858)




MEMORANDUM OPINION 
 On January 16, 2007, the trial court denied Roger King's application for writ of
habeas corpus without conducting an evidentiary hearing or issuing the writ of habeas
corpus.  We questioned our jurisdiction over the appeal.  We received no response.
	No appeal lies from the refusal to issue a writ of habeas corpus unless the trial court
rules on the merits of the application.  Ex parte Hargett, 819 S.W.2d 866 (Tex. Crim. App.
1991); Ex parte Noe, 646 S.W.2d 230 (Tex. Crim. App. 1983).  In this case, the trial court
did not address the merits of King's application.  The trial court did not issue a writ of habeas
corpus, nor did the court conduct an evidentiary hearing on the application for the writ. 
Compare Ex parte Silva, 968 S.W.2d 367 (Tex. Crim. App. 1998); Ex parte McCullough,
966 S.W.2d 529 (Tex. Crim. App. 1998).  We hold we have no jurisdiction over this appeal. 
Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
								____________________________
									HOLLIS HORTON
										Justice

Opinion Delivered March 21, 2007 
Do Not Publish
Before Gaultney, Kreger, and Horton, JJ.